Title: From Thomas Jefferson to John Churchman, [24 November 1790]
From: Jefferson, Thomas
To: Churchman, John



[24 Nov. 1790]

Th: Jefferson presents his compliments to Mr. Churchman and his thanks for the pamphlet and chart he has been so good as to send him. He incloses him a letter to Mr. Leroy, who will recieve and distribute such of these pamphlets and charts as Mr. Churchman may send to him. It will be proper to take care that no expence fall on him for either postage or transportation.
